IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-112-CR



STERLING ALLEN,
a/k/a STERLING CLARENCE ALLEN, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 102,588, HONORABLE JON N. WISSER, JUDGE PRESIDING

 



PER CURIAM
	A jury found appellant guilty of theft of property having a value greater than $750
but less than $20,000.  Tex. Penal Code Ann. § 31.03 (1989 & Supp. 1992).  The  jury assessed
punishment, enhanced by a previous felony conviction, at imprisonment for twenty years.  After
being admonished by the court of the disadvantages of self-representation, appellant waived
counsel on appeal.
	The statement of facts was filed on October 1, 1991.  On November 19, 1991, the
Clerk of this Court notified appellant that his brief was overdue.  Appellant did not respond to this
notice, and no brief has been tendered for filing.  Because appellant represents himself, he bears
full responsibility for the failure to file a brief.  We will therefore consider this appeal without
briefs.
	We have examined the transcript and statement of facts.  We find no fundamental
error or other matter that should be considered in the interest of justice.
	The judgment of conviction is affirmed.


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Affirmed
Filed:   February 12, 1992   
[Do Not Publish]